DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and examined herein per Applicant’s 06/22/2022 filing.  Claims 1, 8, and 12 are amended.  No claims are canceled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicants amendments to the independent claims are sufficient to overcome the claim objections of the previous Office action.
Applicant’s amendment do NOT overcome the 35 USC 101 or 102 rejections of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
The claims at most recite a machine learning process and a system that do not fall into any of the enumerated sub-groupings or examples of the abstract ideas provided in the MPEP.  Remarks p. 9.
Respectfully, the Office notes that the examples given in the MPEP, Office 101 Memorandums, and any other training materials are not an exhaustive list of things that fall into the enumerated sub-groups (fundamental economic practice, certain methods of organizing human activity, mental process (an idea of itself), mathematical relationships) of an abstract idea.  
The claimed machine learning process has been found to be used to organize human activity (abstract idea).  As claimed the crux of the claim is to generate matches for matching job candidates to job (contract, contingent, or gig).  The claimed invention uses trained (developed) machine learning models to create the matches; however there is no improvement to the system (no learning).  A model that has already been trained and used it to make a decision, is simply an exercise of complex mathematical and not statutory.  However, if the results of the decision are fed back to the model to make it smarter and allow it to make better decisions in the future, then the system itself is improved and it is statutory.
For all of these reasons the rejection of the previous Office action is maintained as updated below.
None of the examples in managing personal behavior or relationships or interactions between people sub-grouping pertain to a machine learning process.  Remarks p. 10
Respectfully, this argument has been fully addressed above at 6.b.  As stated above the crux of the claim is to generate matches for matching job candidates to job (contract, contingent, or gig).    
For all of these reasons the rejection of the previous Office action is maintained as updated below. 
None of the examples commercial interaction or legal interaction sub-grouping pertain to a machine learning process. Remarks p. 10-11
Respectfully, this argument has been fully addressed above at 6.b.  As stated above the crux of the claim is to generate matches for matching job candidates to job (contract, contingent, or gig).  
For all of these reasons the rejection of the previous Office action is maintained as updated below.
The example in MPEP 2106.04(a)(1) does not recite an abstract idea, Applicant respectfully submits that the claims of the subject application likewise so not recite an abstract idea.  Remarks p. 11
Respectfully, this argument has been fully addressed above at 6.b.  As stated above the crux of the claim is to generate matches for matching job candidates to job (contract, contingent, or gig).  
For all of these reasons the rejection of the previous Office action is maintained as updated below.
A judicial exception may be integrated into a practical application, an illustrative example can be found in Appeal 2018-004925 for application 14/080,578.
Respectfully, PTAB decision are not relevant in the prosecution of other patent Applications before the Office.
Applicant's arguments filed with respect to the 35 USC 102 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
Mathiesen fails to disclose at least “generating a respective likelihood of interest in a contract, contingent, or gig (CCG) class of positions for each of the one or more candidates based on the one or more machine-learned results” of claim 1.  Remarks p. 15.
The instant specification provides no definition for each of contract, contingent, or gig; therefore the Office interprets the terms to simply be a synonyms for generic job.  Where the specification nor the claimed invention put any limitations on CCG. Mathiesen teaches  “the latest parameters of one or more machine learning models 208 that generate predictions related to a candidate's compatibility with a job, the likelihood of a positive outcome between the candidate and job, and/or the candidate's strength or quality with respect to requirements or qualifications of the job”.
It is noted that the specification does disclose a non-CCG position “e.g. for example, known full-time position holders” (instant spec page 3, line 23).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The non-CCG is not claimed; therefore the term does not limit the claimed CCG to something other than a generic job as disclosed in Mathiesen.  For all these reasons the rejection of the previous Office action is maintained as updated below.
Mathiesen fails to disclose at least “analyze a respective likelihood of interest in a contract, contingent, or gig (CCG) class of position for each of one or more candidates based on the one or more machine-learned results” of claims 8 and 12. Remarks p. 16
Respectfully Mathieson teaches, “model-creation apparatus 210 inputs a set of features for each candidate-job pair intogig  one or more machine learning models 208 to obtain a prediction representing a match score (e.g., match scores 244) between the candidate and job.” (Mathiesen [52]).  And “the latest parameters of one or more machine learning models 208 that generate predictions related to a candidate's compatibility with a job, the likelihood of a positive outcome between the candidate and job, and/or the candidate's strength or quality with respect to requirements or qualifications of the job” (Mathiesen [57]).  Mathieson also teaches “Attributes of the members from profile data 216 may be matched to a number of member segments, with each member segment containing a group of members that share one or more common attributes. For example, member segments in the online network may be defined to include members with the same industry, title, location, and/or language.” (Mathiesen [38]).
Building upon the explanation given above at 7.a. teaches multiple profiles and members segments, which the Office finds analogous to the claimed one or more candidates.  The Office maintains that one of ordinary skill in the art would have understood the teachings of Mathiesen to teach the limitation in question.  The rejection of the previous Office action is maintained as updated below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. certain methods of organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a process and claims 8-18 are to a system (machine). 
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of certain methods of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A machine learning process comprising: 
teaching, with a teaching set, at least one first machine learning algorithm to generate one or more machine predicted results; 
generating one or more weights based on the one or more machine predicted results and the teaching set; 
generating at least one second machine learning algorithm based on the one or more weights; 
generating, via the at least one second machine learning algorithm, one or more machine-learned results; 
receiving a description of one or more candidates; 
generating a respective likelihood of interest in a contract, contingent, or gig (CCG) class of positions for each of the one or more candidates based on the one or more machine-learned results; and 
generating a respective communication to each of a subset of the one or more candidates open to the respective likelihood of interest in the CCG class of positions for the subset above a threshold.

The invention is found to be directed to the abstract idea of organizing human activities.  Specifically, the invention is to a commercial interaction, business relationship.  Applicant’s invention is directed to determining the likelihood that a candidate is like to be interested in a job, that is to say the invention seeks to match a candidate to a job using an algorithm.  Where the invention is performing a traditional human resource or staffing function of a business. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The elements are determined to be “receiving a description of one or more candidates” and “generating a respective communication to each of a subset of the one or more candidates open to the respective likelihood of interest in the CCG class of positions for the subset above a threshold”.   The elements are found to be insignificant extra solution activity, where the receiving step is pre-solution and the generating step is post-solution activity.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements of the claim are found to be insignificant extra solution activity, when these elements are considered individually or in the ordered combination they are not found to be significantly more than the identified abstract idea.
Further, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathiesen et al (US 2020/0302370 A1)
Claim 1
Mathiesen teaches a machine learning process (Mathiesen [28] data in data repository 134 and one or more machine learning models are used to produce rankings of candidates associated with jobs or opportunities listed within or outside online network) comprising: 
teaching, with a teaching set, at least one first machine learning algorithm to generate one or more machine predicted results (Mathiesen [51] “model-creation apparatus 210 may produce machine learning models 208 that generate predictions and/or estimates related to the candidates' compatibility with jobs and/or moderators of the jobs”); 
generating one or more weights based on the one or more machine predicted results and the teaching set (Mathiesen [53] “labels 214 are obtained or produced, model-creation apparatus 210 may use a training technique and/or one or more hyperparameters to update parameters (e.g., coefficients, weights, etc.) of machine learning models 208 based on features inputted into machine learning models 208 and the corresponding predictions 212 and labels”); 
generating at least one second machine learning algorithm based on the one or more weights (Mathiesen [27] “feedback may be stored in data repository 134 and used as training data for one or more machine learning models” and [51] “Model-creation apparatus 210 trains and/or updates one or more machine learning models 208 using sets of features from data repository”, where the updated model is the equivalent of the claimed second machine learning algorithm); 
generating, via the at least one second machine learning algorithm, one or more machine-learned results (Mathiesen [76] “the machine learning model may generate output” where output is the equivalent of the claimed results); 
receiving a description of one or more candidates (Mathiesen [15] “an assessment may include a skill assessment of a candidate, in which the candidate's proficiency in a corresponding skill is determined based on the candidate's answers to a series of questions related to the skill.”); 
generating a respective likelihood of interest in a contract, contingent, or gig (CCG) class of positions for each of the one or more candidates based on the one or more machine-learned results (Mathiesen [57] “the latest parameters of one or more machine learning models 208 that generate predictions related to a candidate's compatibility with a job, the likelihood of a positive outcome between the candidate and job, and/or the candidate's strength or quality with respect to requirements or qualifications of the job”); and 
generating a respective communication to each of a subset of the one or more candidates open to the respective likelihood of interest in the CCG class of positions for the subset above a threshold (Mathiesen [60] “management apparatus 206 outputs some or all jobs in the rankings as recommendations 246 to the corresponding candidates 116. For example, management apparatus 206 may display some or all jobs that are ranked by a candidate's descending likelihood of applying to the jobs within a job search tool, email, notification, message, and/or another communication containing job recommendations 246 to the candidate”).

Claim 2
Mathiesen teaches all the limitations of the machine learning process of claim 1, further comprising: 
receiving a set of candidate parameters for a particular position, the particular position corresponding to the CCG class of positions (Mathiesen [40], see jobs data); and 
processing the set of candidate parameters to identify one or more candidates from a set of candidates that meet the set of candidate parameters (Mathiesen [37] see profile data).

Claim 3
Mathiesen teaches all the limitations of the machine learning process of claim 2, further comprising: 
generating a ranking of the subset of the one or more candidates based on the respective likelihood of interest in the CCG class of positions (Mathiesen [59]); and 
generating a communication based on the ranking of the subset (Mathiesen [60]).

Claim 4
Mathiesen teaches all the limitations of the machine learning process of claim 1, further comprising: 
generating particular language designed to provoke a response from each of the subset of the one or more candidates (Mathiesen [60]); and 
generating one or more strings of text via natural language processing for the respective communication for each of the subset of the one or more candidates, wherein the one or more strings of text comprise language are based on the particular language (Mathiesen [60]).

Claim 5
Mathiesen teaches all the limitations of the machine learning process of claim 1, wherein the teaching set describes one or more first communications with a known positive result and one or more second communications with a known negative result (Mathiesen [52-53] and [73]).

Claim 6
Mathiesen teaches all the limitations of the machine learning process of claim 1, further comprising: 
receiving an indication that a particular candidate does not prefer the CCG class of positions (Mathiesen [53] and [62], see rejecting candidates); 
subsequent to receiving the indication, generating a change in a profile associated with the particular candidate (Mathiesen [79]); 
generating that the change in the profile increases a likelihood of interest in the CCG class of positions more than or equal to a threshold amount (Mathiesen [79]); and 
in response to the change increasing the likelihood of interest more than or equal to the threshold amount, adjusting the profile to facilitate communication with the particular candidate (Mathiesen [63]).

Claim 7
Mathiesen teaches all the limitations of the machine learning process of claim 1, wherein the description of the one or more candidates is extracted from at least one of media and investigative information (Mathiesen [15] where screening question are an example of investigative information. Where the claim is made in the alternative only one element need to be present in the art).

Claim 8
Mathiesen teaches a machine learning system (Mathiesen abstract) comprising: 
memory comprising a teaching set describing one or more first communications with a known positive result and one or more second communications with a known negative result (Mathiesen [52-53], [73] and [85], where exceed is the equivalent of the claimed positive and below the equivalent of the claimed negative); and 
at least one device in communication with the memory (Mathiesen [85] and [93]), the at least one device being configured to: 
teach, with a teaching set, at least one first machine learning algorithm to generate one or more machine predicted results (Mathiesen [51]); 
analyze one or more weights based on the one or more machine predicted results and the teaching set (Mathiesen [53]); 
generate at least one second machine learning algorithm based on the one or more weights (Mathiesen [27]); 
generate, via the at least one second machine learning algorithm, one or more machine-learned results (Mathiesen [76]); and 
analyze a respective likelihood of interest in a CCG class of positions for each of one or more candidates based on the one or more machine-learned results (Mathiesen [57]).

Claim 9
Mathiesen teaches all the limitations of the machine learning system of claim 8, wherein the at least one device is further configured to exclude any candidates from the one or more candidates that does not meet a predefined threshold (Mathiesen [61] and [73] see remove).

Claim 10
Mathiesen teaches all the limitations of the machine learning system of claim 8, wherein the at least one device is further configured to generate a respective communication to each of a subset of the one or more candidates open to the respective likelihood of interest in the CCG class of positions for the subset above a threshold (Mathiesen [17] and [60], see exceeds a threshold).

Claim 11
Mathiesen teaches all the limitations of the machine learning system of claim 10, wherein the at least one device is further configured to: 
analyze a respective result associated with the respective communication for each of the subset of the one or more candidates (Mathiesen [27-29]); and 
transform the teaching set based on the respective result for each of the subset of the one or more candidates (Mathiesen [27-29]).

Claim 12 
Mathiesen teaches a machine learning system comprising: 
memory (Mathiesen [85]); and 
at least one device in communication with the memory (Mathiesen [85] and [93]), the at least one device being configured to: 
teach, with a teaching set, at least one first machine learning algorithm to generate one or more machine predicted results (Mathiesen [51]); 
analyze one or more weights based on the one or more machine predicted results and the teaching set (Mathiesen [53]); 
generate at least one second machine learning algorithm based on the one or more weights (Mathiesen [27]); 
generate, via the at least one second machine learning algorithm, one or more machine-learned results (Mathiesen [76]); 
analyze a respective likelihood of interest in a CCG class of positions for each of one or more candidates based on the one or more machine-learned results (Mathiesen [57]); and 
generate a respective communication to each of a subset of the one or more candidates open to the respective likelihood of interest in the CCG class of positions for the subset above a threshold (Mathiesen [60]).

Claim 13
Mathiesen teaches all the limitations of the machine learning system of claim 12, wherein the at least one device is further configured to: 
analyze a respective result associated with the respective communication for each of the subset of the one or more candidates (Mathiesen [27-29]); and 
transform the teaching set based on the respective result for each of the subset of the one or more candidates (Mathiesen [27-29]).

Claim 14
Mathiesen teaches all the limitations of the machine learning system of claim 13, wherein the at least one device is further configured to: 
transform, with the transformed teaching set, the at least one first machine learning algorithm to generate a transformed one or more machine predicted results (Mathiesen [29], [34], and [88] see adjusted ranking); and 
analyze one or more transformed weights based on the transformed one or more machine predicted results and the transformed teaching set (Mathiesen [53] and [78] see parameters).

Claim 15
Mathiesen teaches all the limitations of the machine learning system of claim 14, wherein the at least one device is further configured to: 
generate at least one transformed second machine learning algorithm based on the one or more transformed weights (Mathiesen [53]); 
generate, via the at least one transformed second machine learning algorithm, one or more additional machine-learned results (Mathiesen [53-54]); and 
identify a transformed respective likelihood of interest in the CCG class of positions for each of the one or more candidates based on the one or more additional machine-learned results (Mathiesen [55]).

Claim 16
Mathiesen teaches all the limitations of the machine learning system of claim 12, wherein the at least one device is further configured to: 
receive a set of candidate parameters for a particular position, the particular position corresponding to the CCG class of positions (Mathiesen [60] and [73]); and
 process the set of candidate parameters to identify a candidate subset of the one or more candidates that meets the set of candidate parameters, wherein the subset of the one or more candidates are selected from the candidate subset (Mathiesen [43] and [73] see percentile).

Claim 17
Mathiesen teaches all the limitations of the machine learning system of claim 12, wherein the at least one device is further configured to: 
receive the respective likelihood of interest in the CCG class of positions for the one or more candidates (Mathiesen [53-54]); 
analyze, for each candidate, if the respective likelihood of interest for a subset of the one or more candidates meets a threshold for a particular position (Mathiesen [53-54]); and 
generate and transmit, to a profile associated with the particular position, a description of the subset of the one or more candidates that meet the threshold (Mathiesen [55]).

Claim 18
Mathiesen teaches all the limitations of the machine learning system of claim 12, wherein the at least one device is further configured to exclude any candidates from the one or more candidates that does not meet a predefined threshold (Mathiesen [61] and [73] see remove).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calla et al (US 2022/0198562 A1) teaches to manage matching of party-specific factors and user profiles to contingent events (such as to find and present smart contract opportunities that fit a user's profile, such as ones involving possibilities of attending events with a favorite team, player or performer involved).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623